 

EXHIBIT
6c 99

APRIL 20, 2019 LETTER OF
AUTHORIZATION AND A COPY OF
A PHOTOGRAPH OF DEFENDANT
ZION WILLIAMSON AND GINAFORD

Case 1:19-cv-00593-LCB-JLW Document 32-3 Filed 05/08/20 Page 1 of 3

 
 

Letter Of Authorization

Aprit 20th, 2019

Prime Sports Marketing

Gina Ford

13727 SW 152nd Street #319
Miami F1 33177

| Zion Williamson effective immediately appoint Gina Ford as my Global Marketing
Agent. | grant full permission to Gina Ford to negotiate and secure opportunities on my
behalf and to work together to determine how to best position our efforts going forward.
| look forward to working with you and believe your guidance will be instrumental in
assisting me with achieving my long term goals.

Sincerely,

Zion Williamson (Athlete)
ID: ”

Case 1:19-cv-00593 Document1-1 Filed 06/13/19 Paae 8 of8
Case 1:19-cv-00593-LCB-JLW Document 32-3 Filed 05/08/20 Page 2 of 3

 

 
 
